Citation Nr: 1511800	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  98-19 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to October 7, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 21, 2007, for the award of a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  

3.  Entitlement to an effective date prior to January 7, 2008, for the award of a 100 percent evaluation for PTSD.

4.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.  

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia and depression.  

6.  Entitlement to special monthly compensation based on aid and attendance.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from December 1976 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1998, January 2003, November 2007, April 2008, February 2012 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia and depression, and entitlement to an evaluation in excess of 40 percent for a lumbar spine disability were remanded by the Board in October 2009 and May 2011.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2014.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic file - the Veterans Benefits Management System (VBMS).  



FINDINGS OF FACT

1.  The Veteran was denied service connection for a psychiatric disorder in a November 1999 rating decision.  The Veteran did not appeal this decision and it is now final.  

2.  The most recent claim (formal or informal) received from the Veteran seeking entitlement to service connection for a psychiatric disorder since the final November 1999 rating decision is dated October 7, 2002.  

3.  The Veteran was denied entitlement to TDIU benefits in a November 1999 rating decision.  The Veteran did not appeal this decision and it is now final.  

4.  The most recent claim (formal or informal) received from the Veteran seeking TDIU benefits since the November 1999 final rating decision is dated January 14, 2003.  

5.  As of January 14, 2003, the evidence of record demonstrates that the Veteran had a combined disability evaluation of 90 percent, had 3 separate disabilities rated as 40 percent disabling and was unable to obtain or maintain a substantially gainful occupation as a result of service-connected disabilities.  

6.  VA was notified by the Veteran's representative in January 2015 of his intent to withdraw his claim of entitlement to an effective date prior to January 7, 2008, for the award of a 100 percent evaluation for PTSD.  The Board received this notice prior to the promulgation of a decision.

7.  VA was notified by the Veteran's representative in January 2015 of his intent to withdraw his claim of entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.  The Board received this notice prior to the promulgation of a decision.

8.  VA was notified by the Veteran's representative in January 2015 of his intent to withdraw his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia and depression.  The Board received this notice prior to the promulgation of a decision.

9.  VA was notified by the Veteran's representative in January 2015 of his intent to withdraw his claim of entitlement to special monthly compensation based on aid and attendance.  The Board received this notice prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an effective date prior to October 7, 2002, for the grant of service connection for PTSD, have not been met.  

2.  The criteria for establishing entitlement to an effective date of January 14, 2003, for the award of TDIU benefits, have been met.  

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an effective date prior to January 7, 2008, for the award of a 100 percent evaluation for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an evaluation in excess of 40 percent for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia and depression, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to special monthly compensation based on aid and attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

By a rating decision dated September 1998, the Veteran was granted an increased disability evaluation of 40 percent for his service-connected lumbar spine disability.  A timely notice of disagreement was received from the Veteran in October 1998.  The assigned rating was subsequently continued in a December 1998 statement of the case (SOC).  The Veteran timely appealed this rating to the Board in a January 1999 VA Form 9.  

A January 2003 rating decision also denied service connection for acquired psychiatric disorders, to include schizophrenia and depressive disorder.  A timely notice of disagreement was received from the Veteran in January 2003.  The previous denial was continued in a July 2004 SOC which the Veteran timely appealed to the Board in August 2004.  

A February 2012 rating decision denied the claim of entitlement to special monthly compensation based on aid and attendance/housebound.  A timely notice of disagreement was received from the Veteran in March 2012.  The previous denial was continued in an April 2013 SOC.  The Veteran timely appealed this decision to the Board in May 2013.  

Finally, a March 2012 rating decision increased the Veteran's disability evaluation for his PTSD to 100 percent, effective as of January 7, 2008.  A timely notice of disagreement regarding the effective date was received from the Veteran in April 2012.  The effective date was continued in an April 2013 SOC.  The Veteran timely appealed this effective date to the Board in May 2013.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2014).

During the January 2015 hearing, the Veteran's representative confirmed that all of the issues on appeal were to be withdrawn, aside from the issues of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to an earlier effective date for the award of TDIU benefits.  This is reflected in the written hearing transcript of record.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the present case, the Veteran has received numerous letters informing him as to how VA determines the appropriate effective date, including letters dated July 2008 and June 2011.  The letters also informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  Private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

 Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Date for the Grant of Service Connection for PTSD

For historical purposes, the Veteran was originally granted service connection for PTSD in a November 2007 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 9411, effective as of October 7, 2002.  A timely notice of disagreement was received from the Veteran in December 2007, when he asserted that the proper effective date should have been February 1983.  The effective date was continued in a June 2009 statement of the case which the Veteran appealed to the Board in July 2009.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The record reflects that VA first received a claim of entitlement to service connection for PTSD in December 1989.  The Veteran was notified in December 1989 that his claim for a nervous condition was not well-grounded.  The Veteran did not appeal this decision in a timely fashion and it is now final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 1999, VA received an additional claim from the Veteran seeking service connection for a nervous condition.  This claim was subsequently denied in a November 1999 rating decision.  The Veteran failed to appeal this decision in a timely manner, and as such, it is too final.  

On October 7, 2002, VA received a claim seeking entitlement to service connection for schizophrenia.  This claim was denied in a December 2002 rating decision which the Veteran submitted a timely notice of disagreement to in January 2003.  

The preponderance of the evidence demonstrates that an effective date prior to October 7, 2002, for the grant of service connection for PTSD, is not warranted.  The record contains no earlier correspondence or evidence that can reasonably be interpreted as a claim of entitlement to service connection for a psychiatric disorder since the final rating decision of November 1999.  While the Veteran did not specifically seek service connection for PTSD in his October 7, 2002, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

The Board recognizes that the evidence of record reflects that the Veteran was treated for psychiatric symptomatology prior to October 7, 2002.  However, the regulations pertaining to earlier effective dates are clear.  The proper effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In the present case, the November 1999 rating decision became final in November 2000.  No communication or evidence that could reasonably be construed as a claim, formal or informal, was received between November 1999 and October 7, 2002.  VA received a statement from the Veteran in February 2000 regarding his claimed hip disability.  However, he made no mention of a psychiatric condition.  The record also contains medical statements dated March 2000 and October 2000 regarding the Veteran's employability.  However, neither of these statements suggests that the Veteran was seeking service connection for a psychiatric disability.  As such, the January 1999 claim cannot be used as the proper date for an effective date.  The most recent claim of record following the final rating decision was received on October 7, 2002.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to October 7, 2002, for the grant of service connection for PTSD must be denied.

Earlier Effective Date for the Award of TDIU Benefits

For historical purposes, TDIU benefits were originally assigned in an April 2008 rating decision, effective as of March 21, 2007.  A timely notice of disagreement was received from the Veteran in May 2008, when he asserted that the proper effective date for the award of TDIU benefits should have been October 1998.  The effective date was continued in a June 2009 statement of the case which the Veteran appealed to the Board in July 2009.  

The record reflects that the Veteran first alleged he was unemployable in a December 1989 statement.  The Veteran was notified in December 1989 that his claim of entitlement to TDIU benefits was denied.  The Veteran did not appeal this decision in a timely fashion and it is now final.  

The issue of entitlement to TDIU benefits was again denied by the RO in a November 1999 rating decision.  The Veteran failed to appeal this decision in a timely manner, and as such, it is too final.  

The Veteran filed an additional claim in January 2003.  This claim was subsequently denied in an August 2005 rating decision.  It was noted that a March 2005 VA examiner concluded that the Veteran would not have any work restriction in fields of labor requiring sedentary jobs or those requiring light physical labor.  He may have impingement in regard to fields of labor requiring heavy manual labor due to problems with his low back and hips.  The Veteran had no cognitive limitations imposed by any service-connected disability such as abstract thought process, analytic ability, fine motor skill or ability to follow detailed instructions or rely on memory.  At this time, the Veteran was service-connected for a lumbar strain (rated as 40 percent disabling), a muscle strain of the left hip (rated as 20 percent disabling) and a muscle strain of the right hip (rated as 20 percent disabling), for a combined disability evaluation of 60 percent.  The record contains a timely notice of disagreement to the August 2005 rating decision dated March 2006.  He was not yet service-connected for a psychiatric disability.  

A May 2007 rating decision increased the Veteran's disability evaluation for his left and right hip disabilities to 40 percent, raising his overall disability evaluation to 80 percent, effective as of March 21, 2007.  He was also granted service connection for PTSD in a November 2007 rating decision, rated as 10 percent disabling and effective as of October 7, 2002.  This raised the Veteran's overall disability rating to 70 percent as of October 7, 2002.  His overall rating remained at 80 percent as of March 21, 2007.  A subsequent rating decision increased the Veteran's evaluation for PTSD to 30 percent as of October 7, 2002, raising the Veteran's overall disability evaluation as of this time to 90 percent.

In light of the above evidence, the Board finds that the appropriate effective date for the award of TDIU benefits is January 14, 2003 - the date VA received the Veteran's last claim of entitlement to TDIU benefits since a final rating decision.  While the Veteran did not meet the criteria for an award of TDIU benefits at the time of the August 2005 rating decision, the retroactive award granted in the November 2007 rating decision changed this.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The record reflects that as of October 7, 2002, the Veteran has been service-connected for PTSD (rated as 30 percent disabling), a lumbar strain (rated as 40 percent disabling), and muscle strains of the right and left hips (both rated as 40 percent disabling), for a combined evaluation of 90 percent.  As such, the Veteran has met the threshold criteria for an award of TDIU benefits as of October 7, 2002.  

However, it was not until January 14, 2003, that VA received a claim for TDIU benefits following the final rating decision of November 1999.  As such, January 14, 2003, is the earliest date for which TDIU benefits can be granted.  The record also contains a statement from a physician with the initials J. B. dated April 2002 indicating that it was his medical opinion that the Veteran would not be able to return to work as a result of his now service-connected psychiatric disability.  Dr. B made a similar assertion in an earlier statement dated October 2000, noting that the Veteran was considered to be completely disabled by his disorder, he was unable to be gainfully employed and this was not expected to change over time.  Therefore, when viewing all of the evidence of record in a light most favorable to the Veteran, the Board finds that the Veteran is entitled to an effective date of January 14, 2003, for the award of TDIU benefits.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an effective date prior to January 14, 2003, for the award of TDIU benefits.  Again, the proper effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In the present case, while there is evidence to suggest that the Veteran's service-connected psychiatric disability rendered him unemployable prior to January 14, 2003, VA did not receive a claim prior to January 14, 2003, following the final rating decision of November 1999.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an effective date of January 14, 2003, for the award of TDIU benefits is warranted.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence of record demonstrates that an effective date prior to January 14, 2003, for the award of TDIU benefits is not warranted.  


ORDER

The claim of entitlement to an effective date prior to October 7, 2002, for the grant of service connection for PTSD, is denied.  

An effective date of January 14, 2003, for the award of TDIU benefits is granted.  

The claim of entitlement to an effective date prior to January 7, 2008, for the award of a 100 percent evaluation for PTSD is dismissed.  

The claim of entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is dismissed.   

The claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia and depression, is dismissed.  

The claim of entitlement to special monthly compensation based on aid and attendance is dismissed.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


